                   2:20-cv-02240-CSB-EIL # 4          Page 1 of 2
                                                                                             E-FILED
                                                          Wednesday, 25 November, 2020 02:41:11 PM
                                                                        Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


DEBORAH LAUFER, Individually                          )
                                                      )
                      Plaintiff,                      )
                                                      )
       v.                                             )         No. 20-2240
                                                      )
LAKEVIEW HOSPITALITY, LLC                             )
d/b/a Decatur Conference Center and Hotel             )
                                                      )
                      Defendants.                     )

                   DEFENDANT'S CERTIFICATE OF INTEREST

       The undersigned, counsel of record for Lakeview Hospitality, LLC furnishes the

following in compliance with Rule 11.3 of this court.

       1.     The full name of every party represented in the case: Lakeview

Hospitality, LLC

       2.     If such party is a corporation [limited liability company], then:

              Steve Horve holds 100% member interest in Lakeview Hospitality, LLC


       3.     The name of all law firms expected to appear for Lakeview Hospitality,

LLC Jerrold H. Stocks (LEAD) and/or Edward F. Flynn, Featherstun, Gaumer, Stocks,

Flynn and Eck, LLP.

                                       LAKEVIEW HOSPITALITY, LLC, Defendant

                                     BY: FEATHERSTUN, GAUMER, STOCKS,
                                       FLYNN & ECK, LLP, its Attorneys,

                                     BY: /s/ Jerrold H. Stocks
                                           Jerrold H. Stocks

                                     BY: /s/ Edward F. Flynn
                                             Edward F. Flynn

                                        Page 1 of 2
                                         20-2240
                 2:20-cv-02240-CSB-EIL # 4             Page 2 of 2




Jerrold H. Stocks (LEAD)
ARDC No. 06201986
Edward F. Flynn
ARDC No. 06192240
FEATHERSTUN, GAUMER, STOCKS,
FLYNN & ECK, LLP
101 S. State St., Suite 240
P. O. Box 1760
Decatur, IL 62525
Telephone: (217) 429-4453
Fax: (217) 425-8892
e-mail: jstocks@decatur.legal
        eflynn@decatur.legal


                             CERTIFICATE OF SERVICE

         I hereby certify that on November 25, 2020, I electronically filed the foregoing
with the Clerk of the Court for the United States District Court for the Central District of
Illinois, Springfield Division, by using the CM/ECF system. I certify that all participants
in the case are registered CM/ECF users and that service will be accomplished by the
CM/ECF system.

Jamesalbertdevine@gmail.com
James A. Devine
Attorney at Law
607 E. Adams
Suite 1510
Springfield, IL 62701


                                              __/s/ Jerrold H. Stocks__________
                                                 Jerrold H. Stocks
Jerrold H. Stocks
ARDC No. 06201986
FEATHERSTUN, GAUMER, STOCKS,
FLYNN & ECK, LLP
101 S. State St., Suite 240
P. O. Box 1760
Decatur, IL 62525
Telephone: (217) 429-4453
Fax: (217) 425-8892
e-mail: jstocks@decatur.legal




                                         Page 2 of 2
                                          20-2240
